Title: [Diary entry: 8 January 1760]
From: Washington, George
To: 

Tuesday Jany. 8. Directed an Indictment to be formd by Mr. Johnston against Jno. Ballendine for a fraud in some Iron he sold me. Got a little Butter from Mr. Dalton and wrote to Colo. West for Pork. In the Evening 8 of Mr. French’s Hogs from his Ravensworth Quarter came down one being lost on the way as the others might as well have been for their goodness. Nothing but the disappointments in this Article of Pork which he himself had causd and my necessities coud possibly have obligd me to take them. Carpenter Sam was taken with the Meazles.